Case 2:19-cv-00084-JLB-NPM Document 30 Filed 07/01/20 Page 1 of 2 PageID 3216




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION


MICHAEL NORMAN ST. ONGE,

               Plaintiff,

v.                                                    Case No. 2:19-cv-84-FtM-66NPM

COMMISSIONER OF SOCIAL SECURITY

              Defendant.


                                          ORDER

       Pursuant to the Scheduling Order and subsequent extensions of time, the parties

filed their Joint Memorandum (Doc. 23) on February 6, 2020. In the joint memorandum,

the parties state that on July 31, 2019, Plaintiff Michael Norman St. Onge died. (Doc. 23,

p. 2). But Plaintiff’s counsel did not file a suggestion of death nor move to substitute Alan

M. St. Onge on behalf of Michael Norman St. Onge. Instead, the parties just modified the

caption of the Joint Memorandum. (Doc. 23, p. 1).

       Under Rule 25(a):

              If a party dies and the claim is not extinguished, the court may
              order substitution of the proper party. A motion for substitution
              may be made by any party or by the decedent’s successor, or
              representative. If the motion is not made within 90 days after
              service of a statement noting the death, the action by or
              against the decedent may be dismissed.

Fed. R. Civ. P. 25(a). Furthermore, under 20 C.F.R. § 404.503, when an individual dies

who has underpaid benefits, the underpayments will be distributed to a “legal

representative of the estate of the deceased individual as defined in paragraph (d) of this

section.” 20 C.F.R. § 404.503(b)(7). The regulations list who may be a legal
Case 2:19-cv-00084-JLB-NPM Document 30 Filed 07/01/20 Page 2 of 2 PageID 3217




representative and include “[a] person who has the authority, under applicable law, to

collect the assets of the estate of the deceased individual.” 20 C.F.R. § 404.503(d)(4).

The Court will therefore require Plaintiff’s counsel to file a Suggestion of Death, a death

certificate for Mr. St. Onge, and a motion for substitution of party.

       In addition, the decedent sought review of the Commissioner’s decision regarding

both disability benefits and supplemental security income. (Doc. 23, p. 1). The Court will

require the parties to confer and file a joint notice as to whether Plaintiff’s disability

insurance benefits claim under Title II of the Social Security Act and his supplemental

security income claim under Title XVI of the Social Security Act extinguished on Mr. St.

Onge’s death. See 42 U.S.C. § 1383(b)(1)(A); 20 C.F.R. § 416.542(b)(1)-(4); Eachus

o/b/o Thompson v. Comm’r of Soc. Sec., No. 2:16-CV-402-FTM-MRM, 2017 WL

3866873, *1 (M.D. Fla. Sept. 5, 2017) (finding a claim for supplemental security income

generally extinguishes upon a claimant’s death unless certain exceptions apply).

       Accordingly, it is ORDERED:

       (1)    By July 10, 2020, Plaintiff will file a suggestion of death, a death certificate,

              and a motion for substitution of party.

       (2)    By July 10, 2020, the parties will file a joint notice as to whether any of the

              decedent’s claims extinguished upon his death.

       DONE and ORDERED in Fort Myers, Florida on July 1, 2020.




                                            -2-
